Citation Nr: 1037185	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  02-10 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of the feet, 
to include as secondary to service-connected plantar warts and 
bilateral knee disabilities.   
 
2.  Entitlement to service connection for bilateral ankle 
disabilities, to include as secondary to service-connected 
plantar warts and bilateral knee disabilities.   
 
3.  Entitlement to an increase in a 50 percent rating for plantar 
warts.   
 
4.  Entitlement to an effective date earlier than September 29, 
1997, for the assignment of a 50 percent rating for plantar 
warts.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from January 1972 to November 
1979.  He also apparently had many years of additional service in 
the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 1995, November 2000, December 2003, and June 
2005 RO rating decisions of the Chicago, Illinois, Regional 
Office (RO), as well as an October 2006 RO decision of the 
Nashville, Tennessee Regional Office (RO), where the appeals were 
subsequently transferred.  The June 1995 RO decision denied an 
increase in a 10 percent rating for plantar warts of the hands 
and left foot.  

A December 1998 RO decision increased the rating for the 
Veteran's service-connected plantar warts of the hands and left 
foot to 30 percent, effective September 29, 1997.  An August 1999 
RO decision recharacterized the Veteran's service-connected 
plantar warts of the hands and left foot, as plantar warts, and 
assigned a temporary total convalescent rating (38 C.F.R. § 4.30) 
for the period from December 10, 1998, to March 1, 1999.  

The November 2000 RO decision increased the rating for the 
Veteran's service-connected plantar warts from 30 percent to 50 
percent, effective September 29, 1997.  Since those grants do not 
represent a total grant of benefits sought on appeal, the claim 
for increase remains before the Board.  AB v. Brown, 6 Vet. App. 
35 (1993).  

In November 2002, the Board remanded the issue of entitlement to 
an effective date earlier than September 29, 1997, for the 
assignment of a 50 percent rating for plantar warts, for further 
development.  In March 2003, the Veteran testified at a Board 
videoconference hearing.  

In an August 2003 decision, the Board denied the Veteran's claim 
for entitlement to an increase in 50 percent rating for plantar 
warts, and denied his claim for entitlement to an effective date 
earlier than September 29, 1997, for the assignment of a 50 
percent rating for plantar warts.    

In December 2003 RO, the RO denied service connection for 
bilateral ankle disabilities.  By this decision, the RO also 
assigned a temporary total convalescent rating (38 C.F.R. § 4.30) 
for the Veteran's service-connected plantar warts for the period 
from November 6, 2003, to December 31, 2003.  The Board will 
consider a January 2004 statement from the Veteran as a timely 
notice of disagreement as to the claim for entitlement to service 
connection for bilateral ankle disabilities.  See 38 C.F.R. § 
20.201, 20.302.  Therefore, the Board notes the Veteran's claim 
of entitlement to service connection for bilateral ankle 
disabilities has been pending since that time.  

The June 2005 RO decision denied service connection for arthritis 
of the feet.  A TDIU rating was also assigned, effective April 9, 
2004.  

The Veteran appealed the Board's August 2003 decision (noted 
above), which denied the Veteran's claim for entitlement to an 
increase in 50 percent rating for plantar warts, and denied his 
claim for entitlement to an effective date earlier than September 
29, 1997, for the assignment of a 50 percent rating for plantar 
warts, to the United States Court of Appeals for Veterans Claims 
(Court).  In apparently April 2006, the parties (the Veteran and 
the VA Secretary) filed a joint motion which requested that the 
Board's decision be vacated and remanded.  An April 2006 Court 
Order granted the motion.  

The October 2006 RO decision (issued in a statement of the case) 
denied entitlement to service connection for arthritis of the 
feet and bilateral ankle disabilities, both to include as 
secondary to service-connected plantar warts and bilateral knee 
disabilities.  

In July 2007, the Board remanded the issues listed on the title 
page of this decision for further development.  In October 2009, 
the Veteran testified at a Board videoconference hearing.  

In January 2010, the Board requested a Veterans Health 
Administration (VHA) opinion and the VHA opinion was obtained in 
April 2010.  In May 2010, the Veteran and his representative were 
provided with a copy of the VHA opinion.  In July 2010, the 
Veteran and his representative submitted additional argument as 
to his claim.  

The issue of entitlement to an increase in a 50 percent 
rating for plantar warts is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's current arthritis of the feet began many years 
after service, was not caused by any incident of service, and was 
not caused by or permanently worsened by his service-connected 
plantar warts and bilateral knee disabilities.  

2.  The Veteran's current bilateral ankle disabilities began many 
years after service, were not caused by any incident of service, 
and were not caused by or permanently worsened by his service-
connected plantar warts and bilateral knee disabilities.  

3.  A July 1994 RO decision increased the rating for the 
Veteran's service-connected plantar warts (plantar warts of the 
hands and left foot) from noncompensable (0 percent) to 10 
percent, effective September 8, 1993.  The Veteran did not appeal 
this decision.  

4.  On January 17, 1995, the RO received the Veteran's claim for 
an increased rating for his plantar warts.  The RO subsequently 
granted a 50 percent rating for plantar warts, effective 
September 29, 1997.  

5.  It is not factually ascertainable that the Veteran's plantar 
warts increased to the 50 percent level prior to September 29, 
1997.  


CONCLUSIONS OF LAW

1.  Arthritis of the feet was not incurred in or aggravated by 
service, and is not proximately due to or the result of service-
connected plantar warts and bilateral knee disabilities.  38 
U.S.C.A. §§ 101 (24), 1101, 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).  

2.  Bilateral ankle disabilities were not incurred in or 
aggravated by service, and are not proximately due to or the 
result of service-connected plantar warts and bilateral knee 
disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).  

3.  The criteria for an effective date earlier than September 29, 
1997, for the assignment of a 50 percent rating for plantar 
warts, have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice 
should inform the claimant about the information and evidence not 
of record that is necessary to substantiate the claim.  It should 
also inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent a rating decision in November 2000, a statement 
of the case in May 2002, correspondence in August 2003, a rating 
decision in December 2003, a rating decision in March 2004, 
correspondence in June 2004, a rating decision in June 2005, 
correspondence in February 2006, a statement of the case in 
October 2006, correspondence in August 2007, and correspondence 
in May 2008.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect with 
regard to the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claims by the 
RO subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was last 
readjudicated in a January 2009 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant evidence.  VA has also 
obtained medical examinations, as well as a VHA opinion, in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of the 
law.  

Analysis

I.  Feet and Ankles

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for 
a "chronic disease," such as arthritis, may be granted if 
manifest to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during which 
the individual was disabled or died from a disease or injury 
incurred in or aggravated in the line of duty, and any period of 
inactive duty training during which the individual was disabled 
or died from an injury incurred in or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24).  

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by an 
established service-connected disability.  38 C.F.R. § 3.310; see 
also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes 
that effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
conform with the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Allen; however, based upon the 
facts in this case the regulatory change does not impact the 
outcome of the appeal.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt v. 
Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  

The Veteran is service-connected for plantar warts, as well as 
for a right knee disability (degenerative changes) and for a left 
knee disability (degenerative changes).  He is also service-
connected for a right hip disability (arthrosis) and for a left 
hip disability (arthrosis).  He contends that he has arthritis of 
the feet and bilateral ankle disabilities that are related to 
service, or, more specifically, that are related to his service-
connected plantar warts and bilateral knee disabilities.  

The Veteran had active service from January 1972 to November 
1979.  He also apparently had many years of additional service in 
the Army Reserve.  

The Veteran's service treatment records for his period of active 
service from January 1972 to November 1979 do not show 
complaints, findings, or diagnoses of arthritis of the feet or 
any right ankle and left ankle problems.  The service treatment 
records do show treatment for plantar warts.  

The available service treatment records for the Veteran's 
additional periods of service in the Army Reserve do not 
specifically show treatment for arthritis of the feet, or for any 
diagnosed ankle disabilities.  The available service treatment 
records for the Veteran's Reserve service do show treatment for 
plantar warts and for left foot problems, and a possible right 
foot fracture.  On a medical history form at the time of an 
October 1990 examination, apparently for Reserve purposes, the 
Veteran checked that he had broken bones.  The reviewing examiner 
noted that the Veteran reported that he fractured his right foot 
in 1973, and that his foot was casted with no hospitalization.  
The Objective October 1990 examination report, apparently for 
Reserve purposes, included a notation that the Veteran's lower 
extremities were normal.  There is no other reference to 
treatment for a fracture of the Veteran's right foot in the 
available service treatment records.  

An October 1999 fitness for duty evaluation report (apparently 
for Reserve purposes) reflects that the Veteran had a chief 
complaint of a painful left foot for the previous twenty years.  
It was noted that the Veteran reported that he had pain in the 
left foot beginning in 1978 and that he was treated with shaving, 
wart treatment, and return visits.  He stated that he was 
diagnosed with plantar warts and that they were surgically in 
September 1997 and December 1998.  It was noted that a 
radiographic report indicated that there was mild spurring to the 
talar neck of the Veteran's left foot, with no other exotosis or 
spurring noted.  The diagnosis was scarring to the plantar 
aspect, left foot, status post surgery, with moderate pain.  
There is no indication that the Veteran suffered any bilateral 
foot injuries or bilateral ankle injuries during any period of 
service in the Army Reserve.  

The first post-active service evidence of record of any possible 
arthritis of the feet is pursuant to the October 1999 fitness for 
duty evaluation report (apparently for Reserve purposes), noted 
above, with the first post-active service evidence of actually 
diagnosed arthritis of the feet in February 2003, both decades 
after the Veteran's period of active service from January 1972 to 
November 1979.  The first post-service medical evidence of any 
possible bilateral ankle disabilities is in March 2003, with the 
first post-active service evidence of actually diagnosed 
bilateral ankle disabilities in July 2003, both decades after the 
Veteran's period of active service from January 1972 to November 
1979.  

As discussed above, the October 1999 fitness for duty evaluation 
report (apparently for Reserve purposes) reflects that a 
radiographic report indicated that there was mild spurring to the 
talar neck of the Veteran's left foot, with no other exotosis or 
spurring noted.  The diagnosis was scarring to the plantar 
aspect, left foot, status post surgery, with moderate pain.  

A February 2003 private treatment report apparently from G. D. 
Duncan, M.D., reflects that the Veteran presented with painful 
lesions of the left foot, but that he primarily complained of 
bilateral pain in the mid foot and arch areas.  The assessment 
was pronation syndrome, symptomatic, bilateral; "PTD" left; and 
degenerative joint disease, bilateral.  

A March 2003 VA podiatry consultation report shows that the 
Veteran was seen for complaints of bilateral foot pain, with more 
pain on the left.  It was reported that the Veteran had a history 
of surgery on two occasions to remove painful lesions underneath 
his first metatarsal head, his fifth metatarsal head, and the 
posterior aspect of his left heel.  The Veteran also reported 
that he had knee pain, ankle pain, and leg pain, probably from 
not enough support in either one of his legs.  No diagnoses were 
provided.  A March 2003 VA radiological report, as to the 
Veteran's feet, indicated that mild hallux valgus was present, 
but that there was no evidence of a fracture, dislocation, or 
destructive process seen.  The examiner indicated that there was 
talar spurring superiorly on the left, as well as mild superior 
spurring in the proximal tarsal bones of the right foot.  The 
examiner stated that mild pes planus was also noted.  

An April 2003 statement from Dr. Duncan reported that he had been 
seeing the Veteran since February 1993 and that he had recurrent 
bilateral foot pain.  Dr. Duncan stated that the Veteran also had 
plantar calluses that had been a problem ever since he had 
started seeing him.  It was noted that the Veteran also had 
bilateral bunions and loss of arches in both feet.  Dr. Duncan 
reported that the Veteran had custom made orthotic devices that 
initially helped, but later got broken.  Dr. Duncan stated that 
the Veteran continued to wear them and that wearing them had 
caused him to have painful feet and he subsequently developed 
Achilles tendonitis and bilateral knee pain.  Dr. Duncan 
indicated that because of the abnormal distribution of forces of 
the Veteran's feet, he had plantar keratotic lesions at the soft 
right hallux, as well as the first and fifth metacarpophalangeal 
joint.  

A July 2003 VA treatment entry reflects that the Veteran had a 
history of bilateral knee pain and bilateral ankle pain.  The 
assessment was bilateral knee pain and bilateral ankle pain.  

An August 2003 clinic note from SIU Physicians and Surgeons 
related an impression of neuropathic foot pain, etiology unknown.  

An August 2003 VA feet examination report notes that the 
Veteran's claims file was reviewed.  The Veteran reported that he 
had some callosities on his left foot that were cut off in 1999.  
He stated that the callosities grew back and that they were again 
cut off in 2000.  The Veteran indicated that since the previous 
year, he had developed callosities on the right foot that were 
painful and he was getting ready for surgery.  The diagnosis was 
bilateral pes planus with painful callosities on both feet.  The 
examiner commented that he was "not able to give an opinion on 
[the Veteran's] condition as related to service problems since 
[they] had no service records."  

An August 2003 VA orthopedic examination report notes that the 
Veteran reported that his ankles and knees started to hurt in 
November 2000 and that they became quite painful.  The diagnoses 
were minimal degenerative changes in the left knee and 
degenerative changes in the right knee.  The examiner commented 
that his opinion was "that the foot problems [had] contributed 
to the ankle and knee pains because of the poor balance support 
in the knees."  

A September 2003 report from Dr. Duncan related an assessment 
that included bilateral feet/ankle pain.  Dr. Duncan stated that 
the pain was from osteoarthritis and that there was also evidence 
of nerve damage on electromyography and nerve conduction studies.  

A November 2003 VA treatment entry reflects that the Veteran 
reported that he injured his left foot in the service.  He stated 
that he had undergone two surgeries, with one in 1998 and that 
other in 2000.  He indicated that during the previous year, the 
inserts that he was wearing on both feet broke, and he started 
throwing more stress on both knees and both ankles.  The 
diagnoses included nonspecific sprain of both ankles.  

In a November 2003 addendum to the August 2003 VA orthopedic 
examination report, the examiner reported that they felt that the 
"ankle examinations were essentially normal with [the Veteran's] 
ankle pain occurring in response to his foot conditions."  The 
examiner apparently reviewed the Veteran's claims file.  

A January 2004 report from Dr. Duncan notes that the Veteran was 
seen for follow-up for problems with his ankles and knees.  The 
assessment included osteoarthritis, suspected to cause the 
knee/ankle pain.  

An April 2004 report from D. J. Fletcher, M.D., indicates that 
the Veteran had increasing pain in both feet, as well as 
difficulty walking due to the pain.  As to an impression, Dr. 
Fletcher indicated that the Veteran had bilateral lower extremity 
problems and was unable to do his customary position at climate 
control because he could not stand long enough to meet his 
critical job demands.  Dr. Fletcher reported that the Veteran had 
bilateral osteoarthritis of the knees, ankles, and feet and that 
he was status post a November 2003 right knee arthroscopy for a 
medial meniscus tear.  Dr. Fletcher remarked that it was "[his] 
opinion that [the Veteran's] bilateral knee and ankle conditions 
[were] casually related to his flat foot problem from an altered 
gait.  Dr. Fletcher further indicated that "it [was] as likely 
as not that [such conditions] were related to biomechanical 
imbalances in his gait pattern beyond what would be expected with 
the normal aging process."  

A May 2004 statement from Dr. Duncan indicates that the Veteran 
had severe pain in his knees, ankles, and feet.  Dr. Duncan 
stated that the Veteran's pain was disabling and that it 
currently prevented him from doing his regular job.  Dr. Duncan 
stated that the Veteran felt that his disability was connected to 
his service in the Army and that he agreed with him.  Dr. Duncan 
stated that he "therefore [felt] that [the Veteran's] current 
disability [was] service-connected."  

A November 2004 VA feet examination report reflects diagnoses of 
plantar warts, times three, on the sole of the left foot, and pes 
planus, bilateral.  A November 2004 VA orthopedic examination 
report essentially referred to the Veteran's knee and hip 
problems.  

An April 2005 VA podiatry examination report indicated diagnoses 
of left foot callosities from plantar warts and an essentially 
normal right foot except for weakened longitudinal arches.  It 
was noted that the Veteran's left foot also demonstrated weakened 
longitudinal arches.  

An April 2005 VA orthopedic examination report noted that the 
Veteran's claims file was reviewed.  The Veteran reported that he 
had no injury to any of his joints while in the service, and that 
the only disorders he had were callosities and warts on the left 
foot and both hands.  The Veteran stated that he felt that his 
painful walking had contributed to his problems with his ankles, 
knees, and right hip.  The diagnoses included exotosis of the 
left talus, left tarsal syndrome, and peripheral neuropathy of 
the lower extremities.  The examiner indicated that "[they] did 
not feel that any of the joint conditions [were] related to other 
joint conditions.  Each pathology [stood] on its own."  

A November 2006 VA orthopedic examination report did not refer to 
arthritis of the feet or bilateral ankle disabilities.  

A February 2009 statement from W. F. Beauchamp, D.O., essentially 
referred to the Veteran's hips and knees.  

A July 2009 VA orthopedic examination report essentially referred 
to the Veteran's hips.  

An April 2010 VHA opinion was provided by an orthopedic surgeon.  
The physician indicated that he had reviewed the Veteran's five 
volumes of records regarding his request for service connection 
for arthritis of the feet and bilateral ankle disabilities.  The 
physician discussed the Veteran's medical history in detail.  The 
physician stated that a Medline literature search was performed 
regarding the relationship between plantar warts and arthritis.  
It was noted that no articles that discussed the issue were found 
and no such information was available in evidence-based 
literature guidelines.  The physician remarked that the Veteran 
was fifty-five years old and that the degenerative processes of 
life were obviously in place and were continuing.  

The physician indicated that from a review of the records, as 
well as with his experience and training, including a fellowship 
in foot and ankle disorders and being a board certified 
orthopedic surgeon, he felt that plantar warts were not within a 
reasonable medical probability a basis for any development of 
disability or dysfunction of the foot and ankle.  The physician 
remarked that a scan from 2003 also did not show any significant 
findings in the foot and ankle, nor was there an intraarticular 
injury associated with the Veteran's plantar warts or from his 
service at all.  It was noted that a review of the available 
literature showed that an adjacent joint or body part was 
affected on a longer term basis when it involves the fusion of a 
joint.  The physician stated that, obviously, in the Veteran's 
situation, that was not the case, as he had no fusion of any of 
the joints of the foot or ankle.  

The physician commented that he found "no physiological basis or 
evidence-based medicine basis, or basis out of [his] training and 
experience as a board certified orthopedic surgeon, to support 
the request of [the Veteran] that the etiology of his foot and 
ankle disabilities [were] casually related to the presence of 
plantar warts."  The physician indicated that "it [was] not at 
least as likely as not that any arthritis of the feet and ankles 
disorders [was] related to any in-service disease or injury, or 
to a service-connected disability, such as plantar warts and the 
treatment received for [that] condition."  

In evaluating the probative value of competent medical evidence, 
the United States Court of Appeals for Veterans Claims 
(hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the province 
of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is the 
province of the Board.  It is not error for the Board to favor 
the opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons or bases.  
See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that a March 2003 VA podiatry consultation 
report reflects that the Veteran was seen for complaints of 
bilateral foot pain, with more pain on the left.  He reported 
that he had ankle pain that was probably from not enough support 
in either one of his legs.  The Board notes that the Veteran's 
statement that his ankle pain was probably caused by a lack of 
support in either of his legs, presumably due to his service-
connected plantar warts, was nothing more than a recitation of 
his belief or claimed history.  As such, any repetition of this 
statement by a doctor reciting a reported medical history, is not 
probative in linking any present bilateral ankle disability with 
his period of service or to his service-connected plantar warts 
and bilateral knee disabilities.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (a bare transcription of a lay history is 
not transformed into competent medical evidence merely because 
the transcriber is a medical professional).  

Additionally, the Board observes that an April 2003 statement 
from Dr. Duncan indicates that he had been seeing the Veteran 
since 1993 and that he had recurrent bilateral foot pain, with 
plantar calluses being a problem ever since that time.  Dr. 
Duncan stated that the Veteran also had bilateral bunions and 
loss of arches in both feet.  Dr. Duncan reported that the 
Veteran had custom made orthotic devices which initially helped, 
but later got broken.  Dr. Duncan stated that the Veteran 
continued to wear them and that wearing them had caused him to 
have painful feet and he subsequently developed Achilles 
tendonitis and bilateral knee pain.  

In a May 2004 statement, Dr. Duncan indicated that the Veteran 
had severe pain in his knees, ankles, and feet.  Dr. Duncan 
stated that the Veteran felt that his disability was connected to 
his service in the Army and that he agreed with him.  Dr. Duncan 
stated that he "therefore [felt] that [the Veteran's] current 
disability [was] service-connected."  

Further, the Board notes that in an April 2004 report, Dr. 
Fletcher indicated, as to an impression, that the Veteran had 
bilateral osteoarthritis of the knees, ankles, and feet and that 
he was status post a November 2003 right knee arthroscopy for a 
medial meniscus tear.  Dr. Fletcher remarked that it was "[his] 
opinion that [the Veteran's] bilateral knee and ankle conditions 
[were] casually related to his flat foot problem from an altered 
gait.  Dr. Fletcher further indicated that "it [was] as likely 
as not that [such conditions] were related to biomechanical 
imbalances in his gait pattern beyond what would be expected with 
the normal aging process."  The Board notes that there is no 
indication that Dr. Duncan or Dr. Fletcher reviewed the Veteran's 
entire claims file in providing any of their opinions, which 
reduces the probative value of the assessments.  

Moreover, the Board notes that an August 2003 VA feet examination 
report noted that the Veteran's claims file was reviewed.  The 
diagnosis was bilateral pes planus with painful callosities on 
both feet.  The examiner commented that he was "not able to give 
an opinion on [the Veteran's] condition as related to service 
problems since [they] had no service records."  An August 2003 
VA orthopedic examination report, from the same examiner, noted 
that the Veteran reported that his ankles and knees started to 
hurt in November 2000 and that they became quite painful.  The 
diagnoses were minimal degenerative changes in the left knee and 
degenerative changes in the right knee.  The examiner commented 
that his opinion was "that the foot problems [had] contributed 
to the ankle and knee pains because of the poor balance support 
in the knees."  In a subsequent November 2003 addendum to the 
August 2003 VA orthopedic examination report, the same examiner 
reported that they felt that the "ankle examinations were 
essentially normal with [the Veteran's] ankle pain occurring in 
response to his foot conditions."  The examiner apparently 
reviewed the Veteran's claims file.  The Board observes that the 
VA examiner apparently did review the Veteran's claims file in 
providing the above opinions.  The Board notes, however, that the 
examiner did not provide rationales for his opinions.  
Additionally, in the November 2003 addendum, the examiner states 
that the Veteran ankle examinations were normal, but that the 
pain was in response to his foot conditions.  The examiner did 
not diagnose a specific right and/or left ankle disability.  
Therefore, the Board finds that the March 2007 VA examiner's 
opinions are somewhat less probative in this matter.   See Wensch 
v. Principi, 15 Vet. App. 362 (2001).  

Conversely, the Board observes that the April 2010 VHA opinion 
was provided by an orthopedic surgeon who reviewed the Veteran's 
five volumes of records.  The physician also discussed the 
Veteran's medical history in detail and provided rationales for 
his opinions.  The physician commented that he found "no 
physiological basis or evidence-based medicine basis, or basis 
out of [his] training and experience as a board certified 
orthopedic surgeon, to support the request of [the Veteran] that 
the etiology of his foot and ankle disabilities [were] casually 
related to the presence of plantar warts."  The physician 
indicated that "it [was] not at least as likely as not that any 
arthritis of the feet and ankles disorders [was] related to any 
in-service disease or injury, or to a service-connected 
disability, such as plantar warts and the treatment received for 
[that] condition."  As the physician reviewed the Veteran's 
claim file, discussed his medical history in detail, and provided 
a complete rationale for each of his opinions, the Board finds 
that the VHA opinion, received in April 2010, is the most 
probative in this matter.  See Wench, supra.  

The Board observes that the probative medical evidence does not 
suggest that the Veteran's current arthritis of the feet and 
bilateral ankle disabilities are related to his periods of 
service.  In fact, the probative medical evidence provides 
negative evidence against this finding, indicating that the 
Veteran's current arthritis of the feet and bilateral ankle 
disabilities began many years after his period of active service, 
without any relationship to any incident of service.  
Additionally, the probative medical evidence fails to indicate 
that the Veteran's current arthritis of the feet and bilateral 
ankle disabilities were caused or worsened by his service-
connected plantar warts and bilateral knee disabilities.  The 
Board observes that an October 1999 fitness for duty evaluation 
report (apparently for Reserve purposes) did note that a 
radiographic report indicates that there was mild spurring to the 
talar neck of the Veteran's left foot, with no other exotosis or 
spurring noted.  The diagnosis was scarring to the plantar 
aspect, left foot, status post surgery, with moderate pain.  The 
Board observes that there is no indication that the Veteran was 
on active duty for training or inactive duty training at that 
time.  Additionally, there is no indication that any such foot 
problems occurred as a result of an injury.  See 38 U.S.C.A. § 
101(24).  

The Veteran has specifically alleged that his current arthritis 
of the feet and bilateral hip disabilities had their onset during 
his periods of service or, more specifically, that they are 
related to his service-connected plantar warts and bilateral knee 
disabilities.  As a layperson, however, the Veteran is not 
competent to give a medical opinion on the diagnosis or etiology 
of a condition.  See 38 C.F.R. § 3.159(a) (2009).

The weight of the competent medical evidence demonstrates that 
the Veteran's arthritis of the feet and bilateral ankle 
disabilities began many years after his periods of service, were 
not caused by any incident of service, and are not proximately 
due to or the result of his service-connected plantar warts and 
bilateral knee disabilities.  The Board concludes that neither 
direct nor secondary service connection for arthritis of the feet 
or for bilateral ankle disabilities is warranted.  As the 
preponderance of the evidence is against the claims for service 
connection, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




II.  Earlier Effective Date

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, shall be the day following separation from 
active service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp.  2005); 38 
C.F.R. § 3.400(b)(2)(i), (r) (2008).  (emphasis added).  
 
The law provides that the effective date for an award of 
increased compensation shall be the earliest date as of which it 
is factually ascertainable that an increase in disability 
occurred, if application is received within one year from such 
date; otherwise, the effective date will be the date of VA 
receipt of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o) (emphasis added); See Hazan v. Gober, 10 Vet.App. 511 
(1997); Harper v. Brown, 10 Vet.App. 125 (1997); VAOPGCPREC 12-
98, 63 Fed. Reg. 56704 (1998).  VA is not required to anticipate 
any potential claim for a particular benefit where no intention 
to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 
35 (1998).  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be paid 
or furnished to any individual under laws administered by the VA.  
38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.151(a) (2008).  VA regulations also provide that the terms 
"claim" and "application" mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a benefit. 
38 C.F.R. § 3.1(p) (2008).  Generally, the date of receipt of a 
claim is the date on which a claim, information, or evidence is 
received by VA. 38 C.F.R. § 3.1(r).

Failure to consider evidence that may be construed as an earlier 
application or claim, formal or informal, that would have 
entitled the claimant to an earlier effective date is remandable 
error.  See Lalonde v. West, 7 Vet. App. 537, 380 (1999); see 
also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 
196, 198-99 (1992).  However, the Board is not required to 
conjure up issues that were not raised by an appellant.  See 
Brannon v. West, 12 Vet. App. 32 (1998).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  The Board interprets reports of 
examination in light of the whole recorded history, reconciling 
the various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability.  See 
38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 C.F.R. 
§ 4.3.  Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for the 
next higher rating.  38 C.F.R. § 4.7. The Board will evaluate 
functional impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary activity.  
See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  A recent decision 
of the Court has held that in determining the present level of 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  In Fenderson v. West, 12 Vet.App. 119 
(1999), it was held that the rule from Francisco does not apply 
where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, from the time of 
an initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known as 
"staged" ratings.  

The rating schedule for evaluating skin conditions changed in 
August 2002.  As the Veteran is claiming entitlement to an 
effective date earlier than September 29, 1997, for the 
assignment of a 50 percent rating for plantar warts, the new 
regulations do not apply.  

The old criteria, in effect prior to August 30, 2002, provided 
that a maximum 10 percent rating is warranted for superficial 
poorly nourished scars with repeated ulcerations.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  A maximum 10 percent rating is 
also warranted for superficial scars which are tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  Scars may be rated based on limitation of functioning of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Under the old rating criteria, in effect prior to August 30, 
2002, a 0 percent rating is warranted for eczema with slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent rating requires exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating requires exudation or 
itching constant, extensive lesions, or marked disfigurement.  A 
50 percent rating requires systemic or nervous manifestations and 
ulceration, extensive exfoliation, or extensive crusting, or a 
skin disorder that is exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).  

The applicable rating criteria for skin disorders, found at 38 
C.F.R. § 4.118, were also amended effective August 30, 2002 and 
again in October 2008.   The October 2008 revisions are 
applicable to application for benefits received by the VA on or 
after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 
2008).  In this case the Veteran filed his claim in January 1995.  
Therefore, only the pre-2002 versions of the schedular criteria 
are applicable.  

The Veteran contends that the 50 percent rating for his service-
connected plantar warts should be made effective from September 
1993, when he filed a claim for an increased rating.  

The Veteran had active service from January 1972 to November 
1979.  He also apparently had many years of additional service in 
the Army Reserve.  

In December 1979, the RO received the Veteran's claim for service 
connection for disabilities, including apparently plantar warts.  

The Veteran failed to report for a VA examination, and the RO 
denied his claim in January 1981.  

In September 1991, the Veteran indicated that he was able to 
report for a VA examination.  

A November 1981 VA general medical examination report related 
diagnoses included calluses on the sole of the right foot, 
possibly plantar warts, and plantar warts of both hands.  A 
November 1981 VA orthopedic examination report referred to left 
foot callosities.  

In January 1982, the RO granted service connection and a 
noncompensable (0 percent rating) for plantar warts of the hands 
and left foot, effective September 28, 1991.  As the Veteran did 
not appeal that decision, it became final.  38 U.S.C.A. § 7105.  

Private treatment records dated from January 1983 to December 
1984 show treatment for several disorders.  

In May 1984, the RO received the Veteran's claim for an increased 
rating for plantar warts of the left foot (and hands).  

Private treatment records dated from June 1984 to July 1984 
referred to treatment for disorders other than plantar warts.  

A November 1984 VA general medical examination report related 
diagnoses including plantar warts of the left foot.  

In February 1985, the RO denied the Veteran's claim for an 
increased rating for his service-connected plantar warts of both 
hands and the left foot.  The Veteran filed a notice of 
disagreement in May 1985 and a statement of the case was issued 
in August 1985.  The Veteran, however, did not appeal the 
February 1985 RO decision, and it became final.  38 U.S.C.A 
§ 7105.  

In September 1993, the RO received the Veteran's claim for an 
increased rating for his service-connected plantar warts of the 
hands and left foot.  

A February 1994 VA skin diseases examination report noted that 
the Veteran reported that he developed plantar warts on his left 
foot and both hands while in the service and that they had 
continued to bother him throughout the years.  The examiner 
reported that the Veteran ambulated in a normal manner without a 
limp.  The examiner stated that on the sole of the Veteran's left 
foot there was a plantar wart at the head of the first 
metatarsal.  It was noted that there were also two plantar warts 
at the side of the fifth metatarsal.  The examiner stated that 
there was also a plantar war on the Veteran's heel.  The examiner 
stated that the plantar warts had been trimmed recently and that 
they were still tender to compression.  

The examiner indicated that the Veteran had a plantar wart on the 
right hand at the crease on the palm of the proximal 
interphalangeal joint.  It was noted that there was also a 
plantar wart at the metacarpal phalangeal joint of the fourth and 
fifth digits of the right hand.  The examiner indicated that the 
Veteran also had a plantar wart at the proximal interphalangeal 
joint of all digits of the left hand.  It was reported that all 
the plantar warts had been trimmed and that they were slightly 
tender to compression.  The diagnoses were plantar warts on the 
sole of the left foot and plantar warts on the palms of both 
hands.  

A July 1994 RO decision increased the rating for the Veteran's 
service-connected plantar warts of the hands and left foot from 
noncompensable (0 percent) to 10 percent, effective September 8, 
1993.  As the Veteran did not appeal this decision, it became 
final.  38 U.S.C.A. § 7105.  

December 1994 VA treatment records show treatment for disorders 
including plantar warts.  A December 1994 treatment entry related 
an impression of painful warts of the left foot and hands.  

On January 17, 1995, the RO received the Veteran's claim for an 
increased rating for his plantar warts.  

A February 1995 VA consultation report referred to callosities on 
the Veteran's left foot and hyperkeratotic papules on his hands.  

A June 1995 RO decision denied an increase in a 10 percent rating 
for the Veteran's service-connected plantar warts of the hands 
and left foot.  The Veteran appealed this decision.  

On September 29, 1997, the RO received another claim from the 
Veteran for an increased rating for his service-connected plantar 
warts of the hands and left foot.  The Board notes, however, that 
the Veteran had appealed the June 1995 RO decision.  

VA treatment records dated from September 1995 to November 1997 
show treatment for plantar warts.  

A January 1998 VA skin diseases examination report noted that the 
Veteran reported that he had suffered from plantar and palmar 
warts since about 1978 or 1979.  He reported that in August 1998, 
the plantar warts on his feet were trimmed down.  He stated that 
he continued to trim them himself, particularly on the feet about 
every week.  The examiner indicated that the Veteran's left foot 
showed callosities on the plantar surface and that there was a 
wart on the medical border of the first metatarsal head and one 
on the border of the fifth metatarsal head.  It was noted that 
the Veteran also had a plantar wart on his heel, posteriorly.  
The examiner reported that all the warts had been trimmed down 
nicely, but that there was tenderness to palpation.  The examiner 
stated that there were no warts on the Veteran's right foot.  The 
examiner indicated that there was a plantar wart on the Veteran's 
right hand at the metacarpophalangeal joint, palmar surface, and 
another one in the palmar crease of the fifth metacarpal head.  
The examiner reported that on the Veteran's left hand, there was 
a plantar wart on the thumb at the distal joint, one on the web 
of the thumb, one near the base of the index finger, and another 
one at the distal crease of the little finger.  The examiner 
remarked that there was also a wart at the base of the middle 
finger.  It was noted that the warts had been trimmed down and 
were uncomfortable with direct pressure.  The diagnoses were 
palmar warts, left and right hands, and plantar warts, left foot.  

An April 1998 RO decision continued the 10 percent rating for the 
Veteran's service-connected plantar warts of the hands and left 
foot.  

Subsequent private and VA treatment records from refer to 
continued treatment for plantar warts.  

A December 1998 RO decision increased the rating for the 
Veteran's service-connected plantar warts of the hands and left 
foot to 30 percent, effective September 29, 1997.  An August 1999 
RO decision recharacterized the Veteran's service-connected 
plantar warts of the hands and left foot, as plantar warts, and 
assigned a temporary total convalescent rating (38 C.F.R. § 4.30) 
for the period from December 10, 1998, to March 1, 1999.  

A December 1999 statement from S. E Potts, D.P.M., indicated that 
the Veteran was seen for pain in the left foot.  Dr Potts stated 
that the Veteran's symptoms had been present for more than ten 
years and were progressing in severity.  Dr. Potts referred to 
numerous treatments for lesions of the left foot, including two 
surgeries.  

A September 2000 statement from G. Duncan, M.D., indicated that 
he had treated the Veteran since February 1998 and that the 
Veteran continued to have pain and discomfort related to his left 
plantar warts.  Dr. Duncan reported that the Veteran had 
extensive crusting of his wart lesions, as well as recurrent 
ulcerations.  It was noted that the Veteran also could have nerve 
damage related to his wart lesions.  

A November 2000 RO decision increased the rating for the 
Veteran's service-connected plantar warts from 30 percent to 50 
percent, effective September 29, 1997.  

As noted above, the Veteran contends that the 50 percent rating 
for his service-connected plantar warts should be made effective 
from September 1993, when he filed a claim for an increased 
rating.  

The Board observes that the July 1994 RO decision that increased 
the rating for the Veteran's service-connected plantar warts 
(then plantar warts of the hands and left foot), to 10 percent, 
effective September 8, 1993 is final.  38 U.S.C.A. § 7105.  The 
RO received the Veteran's current claim on January 17, 1995.  A 
June 1995 RO decision denied an increase in a 10 percent rating 
for the Veteran's service-connected plantar warts and an April 
1998 RO decision also denied an increased rating.  A December 
1998 RO decision increased the rating for the Veteran's service-
connected plantar warts of the hands and left foot to 30 percent, 
effective September 29, 1997.  An August 1999 RO decision 
recharacterized the Veteran's service-connected plantar warts of 
the hands and left foot, as plantar warts, and assigned a 
temporary total convalescent rating (38 C.F.R. § 4.30) for the 
period from December 10, 1998, to March 1, 1999.  

A November 2000 RO decision increased the rating for the 
Veteran's service-connected plantar warts from 30 percent to 50 
percent, effective September 29, 1997.  The RO assigned the 
September 29, 1997 date apparently based on claim for increase 
submitted by the Veteran.  The RO essentially concluded that it 
was factually ascertainable that the Veteran's plantar warts had 
increased in severity under Diagnostic Code 7806.  

In order for the Veteran to receive an effective date earlier 
than September 29, 1997, for the currently assigned 50 percent 
rating, the evidence must demonstrate that the Veteran's plantar 
warts increased in severity on an ascertainable date within the 
period from January 17, 1995 and September 29, 1997.  

The Board observes that in the evidence from January 17, 1995, to 
September 29, 1997, no more than a 10 percent rating is warranted 
under the old criteria of Diagnostic Codes 7803, 7804, 7805, and 
7806.  Specifically under such criteria, there is no evidence of 
more than tender or painful scars, and exfoliation, exudation, or 
itching, involving an exposed surface or extensive area, or any 
limitation of functioning of the feet, in any of the evidence 
from January 17, 1995 to September 29 ,1997.  

Therefore, the Board finds that it is not factually ascertainable 
that the veteran's plantar warts increased in severity from the 
10 percent to the 50 percent level on any date within the period 
of consideration prior to the September 29, 1997, date assigned 
by the RO.  See 38 C.F.R. § 4.118, Diagnostic Code 7803, 7804, 
7805, and 7806.  As an increase in disability was not factually 
ascertainable prior to September 29, 1997, the effective date for 
the assignment of a 50 percent rating for plantar warts cannot be 
prior to this date. 38 C.F.R. § 3.400.  

As the preponderance of the evidence is against the claim for an 
effective date earlier than September 29, 1997, for the 
assignment of a 50 percent rating for plantar warts, the benefit-
of-the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for arthritis of the feet is denied.  

Service connection for bilateral ankle disabilities is denied.  

An effective date earlier than September 29, 1997, for the 
assignment of a 50 percent rating for plantar warts is denied.  




REMAND

The remaining issue on appeal is entitlement to an increase in a 
50 percent rating for plantar warts.  The Board finds that there 
is a further VA duty to assist the Veteran in developing evidence 
pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

As a preliminary matter, the Board observes that service 
connection was initially established for plantar warts of the 
hands and left foot.  Since that time, however, the service-
connected disability has been recharacterized as plantar warts of 
the feet.  Because service connection for plantar warts of the 
hands was never severed, service connection for that condition 
remains in effect.  See Baughman v. Derwinski, 1 Vet. App. 563, 
566 (1991).  

The Veteran was last afforded a VA podiatry examination in April 
2005.  The diagnoses were left foot callosities from plantar 
warts, with the right foot essentially normal except for weakened 
longitudinal arches.  It was noted that the Veteran's left foot 
also demonstrated weakened longitudinal arches.  

An April 2005 VA skin diseases examination report related 
diagnoses of history of plantar warts on the palms of both hands, 
possible remnants of recently trimmed warts noted on both hands.  
Two callosities on the plantar surface of the left foot, 
apparently residuals of plantar warts, were also diagnosed.  

The Veteran has received treatment for his service-connected 
plantar warts on numerous occasions since the April 2005 VA 
podiatry and skin disease examinations.  

The Board observes that the Veteran has not been afforded a VA 
examination as to his service-connected plantar warts in more 
than five years.  Additionally, the record clearly raises a 
question as to the current severity of the Veteran's service-
connected plantar warts.   Therefore, the Board finds that a 
current examination is necessary.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995). 

Prior to the examination, any outstanding records of pertinent 
treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the veteran to identify all medical 
providers who have treated him for plantar 
warts since July 2009.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical records 
which are not already in the claims folder.  
Specifically, VA treatment records since July 
2009 should be obtained.  

2.  Have the veteran undergo a VA 
examination to determine the severity of 
his service-connected residuals of plantar 
warts of the hands and feet.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  All signs and symptoms 
necessary for rating the Veteran's plantar 
warts should be reported in detail, 
including all information necessary for 
rating the condition under the old and new 
rating criteria for skin conditions.  

3.  Thereafter, review the Veteran's claim 
for entitlement to an increase in a 50 
percent rating for plantar warts.  The RO 
must consider the regulations governing the 
evaluation of skin disabilities in effect 
prior to August 30, 2002, and those effective 
on that date.  If the claim is denied, issue 
a supplemental statement of the case to the 
Veteran and his representative, and provide 
an opportunity to respond, before the case is 
returned to the Board.  

The purposes of this remand are to ensure notice is complete, and 
to assist the veteran with the development of his claims.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


